UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended November 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934. For the transition period from to Commission file number 000-28506 Trackpower, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Wyoming 13-3411167 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3565 King Road,Suite 102 King City, Ontario, Canada L7B 1M3 (Address of Principal Executive Offices) (905) 833-9845 (Issuer’s Telephone Number, Including Area Code) 67 Wall Street, Suite 2211 New York, NY 10005 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the Issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock outstanding as of December 31, 2007: 847,768,540 Transitional Small Business Disclosure format (Check one):Yes No X TrackPower, Inc. INDEX PART I. Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Balance Sheet 2 Condensed Statements of Operations 3 Condensed Statements of Stockholders’ Equity 4 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 16 PART II. Other Information Item 2. Unregistered Sales of Equity Securities 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures and Certifications 18 PART I. Financial Information Item 1.Condensed Financial Statements. TrackPower, Inc. Condensed Balance Sheet (UNAUDITED) November 30, 2007 ASSETS Current Assets: Due from related parties $ 44,367 Prepaid expenses 6,720 Total current assets 51,087 Office equipment 21,913 Less:Accumulated depreciation (17,177 ) Net office equipment 4,736 Investment 700,000 TOTAL ASSETS $ 755,823 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current Liabilities: Bank overdraft $ 5,985 Accounts payable 220,623 Due to related parties 397,140 Preferred dividends payable 380,000 Accrued professional fees 47,000 Accrued interest 94,274 Accrued directors’ fees 37,375 Note payable 21,000 Total current liabilities 1,203,397 Notes payable 700,000 Total liabilities 1,903,397 Shareholders’ deficiency: Series A 8% convertible preferred stock, $3,000 initial value, no par value, unlimited shares authorized, 1,000 shares issued and outstanding 3,000,000 Common stock, $.0001 par value; unlimitedshares authorized, 817,768,540 shares, issued and outstanding 81,777 Additional paid in capital 29,987,049 Common stock subscribed 163,000 Accumulated deficit (34,379,400 ) Total shareholders’ deficiency (1,147,574 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIENCY $ 755,823 See accompanying notes to financial statements. 2 TrackPower, Inc. Condensed Statements of Operations (UNAUDITED) Three Months Ended November 30, Nine Months Ended November 30, 2007 2006 2007 2006 Revenues: $ - $ - $ - $ - Costs and expenses: Wages and consulting fees - 52,779 - 277,748 Management fees, related party 55,429 239,083 182,929 367,019 Professional fees (6,696 ) 48,000 1,479 285,598 General and administrative 30,081 66,110 73,062 202,370 Interest 26,178 79,241 83,893 188,256 Depreciation and amortization 381 511 1,145 1,292 Share of loss of equity accounted investment - 1,204,978 - 2,488,766 Loss on disposal of equity accounted investment - 332,751 - 332,751 Gain on disposal of marketable securities - (27,426 ) (7,550 ) (41,302 ) Total costs and expenses 105,373 1,996,027 334,958 4,102,498 Net loss (105,373 ) (1,996,027 ) (334,958 ) (4,102,498 ) Preferred dividends 59,836 59,836 180,822 180,822 Net loss applicable to common shareholders $ (165,209 ) $ (2,055,863 ) $ (515,780 ) $ (4,283,320 ) Loss per share of common stock: Weighted average number of common shares outstanding 817,768,540 747,268,540 789,407,428 674,402,819 Loss per share $ (0.0002 ) $ (0.003 ) $ (0.0006 ) $ (0.007 ) Comprehensive Income (Loss) Net loss $ (165,209 ) $ (2,055,863 ) $ (515,780 ) $ (4,283,320 ) Unrealized holding gain (loss) on marketable securities - (36,146 ) - 7,236 Comprehensive income (loss) $ (165,209 ) $ (2,092,009 ) $ (515,780 ) $ (4,276,084 ) See accompanying notes to financial statements. 3 TrackPower, Inc. Condensed Statements of Stockholders’ Deficiency (UNAUDITED) Preferred Stock Common Stock Shares Amount Shares Amount Common Stock Subscribed Additional Paid-in Capital Accumulated Deficit Other Comprehensive Income Total Stockholders’ Equity Balance, February 28, 2006 1,000 $3,000,000 $468,052,951 $46,805 $909,200 $26,866,267 $(27,003,945) - $3,818,327 Common stock issued in connection with private placements - - 202,920,000 20,292 (909,200) 1,906,893 - - 1,017,985 Common stock issued pursuant to compensation arrangement - - 9,008,089 901 - 242,318 - - 243,218 Common stock issued for consulting services provided - - 500,000 50 - 17,950 - - 18,000 Common stock issued in lawsuit settlement - - 4,500,000 450 - 120,150 - - 120,600 Common stock subscribed - 370,000 - - - 370,000 Loss for the three month period ended May 31, 2006 - (907,073) - (907,073) Balance, May 31, 2006 1,000 $3,000,000 684,981,040 $68,498 $370,000 $29,153,578 $(27,911,018) $- $4,681,058 Common stock issued in connection with private placements - - 54,725,000 5,473 (547,250) 541,777 - - - Common stock issued for consulting services provided - - 4,562,500 456 - 61,169 - - 61,625 Common stock subscribed - 277,250 - - - 277,250 Loss for the three month period ended August 31, 2006 - (1,320,384) - (1,320,384) Unrealized holding gain on marketable securities - 90,627 90,627 Balance, August 31, 2006 1,000 $3,000,000 744,268,540 $74,427 $100,000 $29,756,524 $(29,231,402) $90,627 $3,790,176 Common stock issued in settlement - - 18,000,000 1,800 - 160,200 - - 162,000 Loss for the three month period ended November 30, 2006 - (2,055,863) - (2,055,863) Unrealized holding gain on marketable securities - (83,391) (83,391) Balance, November 30, 2006 1,000 $3,000,000 762,268,540 $76,227 $100,000 $29,916,724 $(31,287,265) $7,236 $1,812,922 4 Preferred Stock Common Stock Shares Amount Shares Amount Common Stock Subscribed Additional Paid-in Capital Accumulated Deficit Other Comprehensive Income Total Stockholders’ Equity Balance, February 28, 2007 1,000 $3,000,000 762,268,540 $76,227 $136,000 $29,911,099 $(33,863,620) $13,246 $(727,048) Common stock issued in connection with settlement agreement - - 10,000,000 1,000 (36,000) 35,000 - - - Change in unrealized gain on marketable securities - (13,246) (13,246) Loss for the three month period ended May 31, 2007 - (164,177) - (164,177) Balance, May 31, 2007 1,000 $3,000,000 772,268,540 $77,227 $100,000 $29,946,099 $(34,027,797) $- $(904,471) Common stock subscribed - 65,500 - - - 65,500 Common stock issued in connection with private placements - - 45,500,000 4,550 (45,500) 40,950 - - - Loss for three month period ended August 31, 2007 - (186,394) - (186,394) Balance, August31, 2007 1,000 $3,000,000 817,768,540 $81,777 $120,000 $29,987,049 $(34,214,191) $- $(1,025,365) Common stock subscribed - 43,000 - - - 43,000 Loss for three month period ended November 30, 2007 - (165,209) - (165,209) Balance, November 30, 2007 1,000 $3,000,000 817,768,540 $81,777 $163,000 $29,987,049 $(34,379,400) $- $(1,147,574) See accompanying notes to financial statements. 5 TrackPower, Inc. Condensed Statements of Cash Flows (UNAUDITED) Nine Months Ended November 30, 2007 2006 Net cash from operations Net (loss) $ (334,958 ) $ (4,102,498 ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depreciation and amortization 1,145 1,292 Loss in equity accounted investment - 2,488,766 Loss on disposal of equity accounted investment - 332,751 Gain on disposal of investment (7,550 ) (41,302 ) Common stock issued for consulting services provided - 241,625 Amortization of deferred financing costs - 74,250 Changes in: Prepaid expenses (6,720 ) 43,330 Due from/to related parties 127,876 (54,327 ) Accounts payable and accrued expenses 56,789 (141,841 ) Net cash used in operating activities (163,418 ) (1,157,954 ) Cash flows from investing activities: Purchase of office equipment - (4,826 ) Proceeds on disposal of equity accounted investment - 2,300,000 Capital contributions to investments - (1,300,000 ) Proceeds on disposal of marketable securities 37,100 79,433 Net cash provided by investing activities 37,100 1,074,607 Cash flows from financing activities: Repayment of notes payable - (2,486,616 ) Payment of preferred dividends - (100,000 ) Issuance of notes payable - 400,000 Increase in bank indebtedness 5,985 - Proceeds on issuance of common stock 45,500 1,565,236 Proceeds from common stock subscribed 63,000 100,000 Net cash provided by (used in) financing activities 114,485 (521,380 ) (Decrease) in cash (11,833 ) (604,727 ) Cash,beginning of period $ 11,833 $ 609,804 Cash,end of period $ - $ 5,077 Noncash activities: During the nine month period ended November 30, 2007, the Company issued 10,000,000 shares of its common stock, valued at $36,000 pursuant to a settlement agreement with the Company’s former CEO. During the nine month period ended November 30, 2006 the Company issued: 1. A total of 5,062,500 shares of its common stock, valued at $79,625 for consulting services provided, 2. 9,008,089 common shares, valued at $243,218 to an officer pursuant to a compensation arrangement, 3. 4,500,000 common shares, valued at $120,600, as part of a lawsuit settlement. 4. 18,000,000 common shares, valued at $162,000, as a settlement with a former director. The Company did not make cash interest or tax payments during the three month period ended November 30, 2006 or 2007. See accompanying notes to financial statements. 6 TrackPower, Inc. Notes to Condensed Financial Statements November 30, 2007 Summary of Significant Accounting Policies Nature of Business TrackPower’s present business strategy and direction is primarily to acquire interests in horseracing tracks and also to evaluate other horseracing industry opportunities. Basis of Presentation The accompanying unaudited financial statements of TrackPower, Inc. have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and item 310 (b) of Regulation S-B. Accordingly they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended November 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending February 28, 2008. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-KSB for the fiscal year ended February 28, 2007. Going Concern The accompanying financial statements have been prepared assuming the Company will continue on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has suffered recurring losses from operations during its operating history. The ability of the Company to continue as a going concern is dependent upon obtaining future financing and profitable operations. Management is in the process of evaluating future business opportunities, which would generate revenue to sustain the operations of the Company. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include the recoverability of assets and the fair value of common stock and other equity securities issued. Actual results could differ from those estimates. Reclassification of 2007 Cash Flow Statement Preferred dividends previously classified as expenditures in net cash used in operations have been reclassified as expenditures in financing activities. 7 Due to/from Related Parties Periodically, the Company advances funds and pays expenses on behalf of related parties and funds are advanced and expenses are paid by related parties on behalf of the Company.These transactions result in non-interest bearing payables or receivables to related parties. Amounts due from related parties were: November 30, 2007 Entity with common shareholders $ 44,367 Amounts due to related parties were: November 30, 2007 Officers and directors $ 42,750 Entities with certain common directors and/or officers 145,435 Former officers and directors 208,955 Total $ 397,140 Amounts due to or from related parties are non-interest bearing, unsecured and do not have any specific repayment terms. Investment American Racing and Entertainment, LLC. The Company holds an approximately 5.4% membership interest in American Racing and Entertainment, LLC, which is a private New York limited liability company. American Racing operates two horseracing and video lottery terminal facilities in New York State, known as Tioga Downs and Vernon Downs. The Company records the investment at cost. The current carrying value of this investment is $700,000. 8 Notes Payable November 30, 2007 SIG Communications Partnership 10% unsecured promissory note $ 21,000 Southern Tier Acquisition II, LLC and Oneida Entertainment Holdings Inc., 15% 5 year secured promissory note 700,000 Total $ 721,000 Less: current portion 21,000 Long term portion $ 700,000 SIG Communications Partnership Promissory Note 10% promissory note due to SIG Communications Partnership in the amount of $20,000 (excluding an interest accrual of $1,000).The SIG Communications Partnership note and related accrued interest was due May 16, 2000.During fiscal 2002, accrued interest of $4,500 was added to the note principal.The Company agreed to repay the outstanding balance in monthly payments of $3,500.AtNovember 30, 2007, $3,500 has been repaid. The Company is in default of its agreement. Southern Tier and Oneida Entertainment Promissory Notes On October 20, 2006, the Company issued a $400,000 15% secured promissory note to Southern Tier Acquisition II LLC and Oneida Entertainment Holdings Inc. and increased the amounts of the promissory notes to $700,000 on January 17, 2007.The financing consisted of a $350,000 loan from each of Southern Tier and Oneida. Interest is paid monthly beginning December 1, 2006 and the promissory note matures on November 1, 2011. The Company entered into a pledge and security agreement to secure the promissory note providing as collateral all of the Company’s remaining membership interest in American Racing. Loss per Share Loss per common share is based on the weighted average number of shares outstanding during each period presented. Warrants to purchase stock are included as common stock equivalents only when dilutive. Related Party Transactions During the nine month period ended November, 2007, the Company paid $182,929 in compensation to officers and directors as management fees for their services. The Company also issued 10,000,000 common shares to a former officer and director as a termination settlement. 9 Recent Accounting Pronouncements In December2007, the FASB issued SFAS No.141 (revised 2007), “Business Combinations” ("SFAS141(R)"). This statement replaces SFAS No.141, “Business Combinations” and requires an acquirer to recognize the assets acquired, the liabilities assumed, including those arising from contractual contingencies, any contingent consideration, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the Statement. SFAS141(R) also requires the acquirer in a business combination achieved in stages (sometimes referred to as a step acquisition) to recognize the identifiable assets and liabilities, as well as the noncontrolling interest in the acquiree, at the full amounts of their fair values (or other amounts determined in accordance with SFAS141(R)). In addition, SFAS141(R)'s requirement to measure the noncontrolling interest in the acquiree at fair value will result in recognizing the goodwill attributable to the noncontrolling interest in addition to that attributable to the acquirer. SFAS141(R) amends SFAS No.109, “Accounting for Income Taxes”, to require the acquirer to recognize changes in the amount of its deferred tax benefits that are recognizable because of a business combination either in income from continuing operations in the period of the combination or directly in contributed capital, depending on the circumstances. It also amends SFAS142, “Goodwill and Other Intangible Assets”, to, among other things, provide guidance on the impairment testing of acquired research and development intangible assets and assets that the acquirer intends not to use. SFAS141(R) applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008. The Company is currently assessing the potential impact that the adoption of SFAS141(R) could have on its financial statements. In December2007, the FASB issued Statement of Financial Accounting Standards No.160, “Noncontrolling Interests in Consolidated Financial Statements” ("SFAS160"). SFAS160 amends Accounting Research Bulletin51, “Consolidated Financial Statements”, to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It also clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS160 also changes the way the consolidated income statement is presented by requiring consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest. It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest. SFAS160 requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated and requires expanded disclosures in the consolidated financial statements that clearly identify and distinguish between the interests of the parent owners and the interests of the noncontrolling owners of a subsidiary. SFAS160 is effective for fiscal periods, and interim periods within those fiscal years, beginning on or after December15, 2008. The Company believes that SFAS 160 will not have a material impact on the its financial statements. 10 FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB StatementNo.109.” Interpretation 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Benefits from tax positions should be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information.The amount of tax benefits to be recognized for a tax position that meets the more-likely-than-not recognition threshold is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Tax benefits relating to tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met or certain other events have occurred.Previously recognized tax benefits relating to tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met.Interpretation 48 also provides guidance on the accounting for and disclosure of tax reserves for unrecognized tax benefits, interest and penalties and accounting in interim periods. Interpretation 48 is effective for fiscal years beginning after December 15, 2006.The change in net assets as a result of applying this pronouncement will be a change in accounting principle with the cumulative effect of the change required to be treated as an adjustment to the opening balance of retained earnings on January 1, 2007, except in certain cases involving uncertainties relating to income taxes in purchase business combinations.In such instances, the impact of the adoption of Interpretation 48 will result in an adjustment to goodwill.The Company adopted Interpretation 48 on March 1, 2007, which did not have a material impact on the Company’s financial statements. Item 2.Management’s Discussion and Analysis or Plan of Operation. Forward Looking Statements Certain matters discussed in this Quarterly Report may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and as such may involve risks and uncertainties. These forward-looking statements relate to, among other things, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market and statements regarding the Company's goals. The Company's actual results, performance, or achievements expressed or implied in such forward-looking statements may differ.We are under no duty to update, and do not undertake to update, any of the forward-looking statements contained in this quarterly report to conform them to actual results or to changes in our expectations. Recent Developments Bettor Solutions Inc. Agreement On December 4, 2007, the Company announced that it entered into an agreement with Bettor Solutions Inc. (BSI) to jointly develop and market BSI's proprietary Video Distribution Service in Latin America. 11 This is TrackPower's first major step in a restructuring strategy, as it positions itself to offer a range of products and services to the Latin American marketplace. TrackPower and BSI are combining efforts to deliver a package of products, services and advisory expertise to racing and wagering interests to this region. TrackPower obtained an exclusive license to operate the Video Distribution Service in Latin American in exchange for 50,000,000 shares of its common stock. Pursuant to the license, TrackPower and BSI agree to share the net profit from the video distribution and wager processing on a 50/50 basis. TrackPower will be responsible for the expenses associated with obtaining distribution agreements and BSI will be responsible for delivering the technology and operational support on a day-to-day basis. The initial term for the license runs until November 21, 2009 and may be extended for additional one-year terms. Plan of Operations The Company holds a 5.4% membership interest in American Racing and Entertainment, LLC, a New York Limited Liability company, that is developing a horseracing and gaming facility in Nichols, New York known as Tioga Downs and is renovating another New York facility known as Vernon Downs. The Tioga Downs facility began to operate in June 2006 and the Company is in the process of reopening the Vernon Downs facility. Under the terms of the operating agreement with American Racing, the Company, TrackPower, and its partners are obligated to advance further amounts to the venture. The Company will need to raise additional cash to continue to pay its operating expenses in the next twelve months until the distribution from the new ventures exceed the day to day operating costs. The Company also plans to seek other racing and gaming opportunities in the United States. The Company plans to raise additional funds, in the next twelve months, through the issuance of its common stock or through a combination of equity and debt security instruments. It is anticipated that the debt security instruments will have conversion features that would cause further dilution to existing shareholders. Results of Operations For the three month period ended November 30, 2007 and 2006 Costs and expenses totaled $105,373 during the three-month period ended November 30, 2007 approximately $1,891,000 lower than during the three month period ended November 30, 2006.The Company experienced very little activity during the first three quarter’s of the current year as management groups and directors transitioned in and out of their respective positions. Wages and consulting fees were $52,779 during the three month period ended November 30, 2006 and zero in the current year. The Company did not incur any wages during the three month period ended August 31, 2007 due to the termination of Company’s CEO in the fourth quarter of fiscal 2007. The Company’s current CEO is compensated through related party management fees described elsewhere in this report. Wages and consulting costs during the three month period ended November 30, 2006 consisted of employment costs of $37,000 paid to the Company’s CEO, and various consulting fees totaling $15,779. 12 Management and consulting fees paid to related parties were $55,429 during the quarter ended November 30, 2007 and $239,083 in the comparative period in the prior year. Monthly management fees of $20,000 were paid for the management services of the Company’s new CEO, CFO and corporate secretarial services. The Company also recorded an adjustment of $15,000 for management fees charged in previous periods that will not be paid. In addition the Company reversed $10,429 of management fee income from a former co-investor in American Racing which will not be received.During the previous year's, the Company issued 18,000,000 common shares valued at $162,000 as a settlement upon the resignation of a director and chairman of the board, paid $49,140 in strategic consulting services of that director and $27,943 was paid for corporate secretarial services of an officer. General and administrative expenses were $30,081 during the three month period ended November 30, 2007 compared to $66,110 during the three month period ended November 30, 2006. General and administrative expenses are substantially lower than the previous year due to management changes. General and administrative expenses during the three month period ended August 31, 2007 included: 1) liability insurance of $12,057, 2) auto lease and gas of $5,677, 3) corporate fees (including transfer agent costs and directors fees) of $4,486, 4) foreign exchange losses of $4,114, 5) travel, meals and entertainment costs of $3,486, and 6) miscellaneous costs of $261. General and administrative costs during the three month period ended November 30, 2006 were; 1) rent and insurance expenses of $13,259, 2) auto lease, repair and gasoline expenses of $12,833, 3) travel, meals and entertainment expenses of 9,623, 4) corporate fees and directors fees of $9,639, 5) telephone and cellular costs of $6,019 in the current quarter, and 6) other miscellaneous costs totaled $14,737. Professional fees were a credit of $6,696 during the current quarter down significantly from $48,000 during the comparative period in the prior year. The current quarter’s professional fees included adjustments for over accrued audit fees from the past. Accounting fees were $9,000, legal fees were $23,995 during the quarter ended November 30, 2006 The Company also incurred $15,005 in various professional consulting fees during the previous quarter. Amortization decreased from $511 during the three month period ended November 30, 2006 to $381 during the current quarter. Interest expense during the three month period ended November 30, 2007 was $26,178 and $79,241 in the prior year. The current year’s interest expense arises from 15% $700,000 promissory notes. The Company accounted for its investment in American Racing and Entertainment, LLC through the equity method during the three month period ended November 30, 2006 and recorded $1,204,978 as its share of losses. In October 2006, the Company’s interest was reduced to 10% (5.4% today) and ceased using the equity method of accounting. In addition on October 23, 2006, the Company disposed of one half of its investment in American Racing for cash proceeds of $2,300,000. The carrying value of the interest sold was $2,632,751 and therefore the Company recorded a loss on disposal of $332,751. The Company also accrued $59,836 as dividends on the Series A 8% Convertible Cumulative Preferred Stock during the quarter ended August 31, 2007 and 2006. 13 The Company recorded a net loss of $2,055,863 during the three month period ended November 30, 2006 (less than $0.01 per share) compared to a net loss of $165,209 (also less than $0.01 per share) during the comparative period in the current year. For the nine month period ended November 30, 2007 and 2006 Costs and expenses totaled $334,958 during the nine-month period ended November 30, 2007 approximately $3,768,000 lower than during the nine month period ended November 30, 2006.The Company experienced very little activity during the first half of the current year as management groups and directors transitioned in and out of their respective positions. Wages and consulting fees were $277,748 during the nine month period ended November 30, 2006 and zero in the current year. The Company did not incur any wages during the nine month period ended August 31, 2007 due to the termination of Company’s CEO in the fourth quarter of fiscal 2007. The Company’s current CEO is compensated through related party management fees described elsewhere in this report. Wages and consulting costs during the nine month period ended November 30, 2006 consisted of employment costs of $188,386 (including an accrual of $43,861representing future common stock based compensation pursuant to an employment letter memorandum) paid to the Company’s CEO, financial accounting consulting costs totaling $21,689 and various consulting fees totaling $67,673. Management and consulting fees paid to related parties were $182,929 during the nine month period ended November 30, 2007 and $367,019 in the comparative period in the prior year. The Company incurs monthly management fees of $20,000 for the services of the Company’s new CEO, CFO and corporate secretarial services. During the nine month period ended November 30, 2006, $139,140 was for the strategic consulting services of a director and $65,879 was for corporate secretarial services of an officer. The Company also issued 18,000,000 common shares valued at $162,000 as a settlement upon the resignation of a director and chairman of the board. General and administrative expenses were $73,062 during the nine month period ended November 30, 2007 compared to $202,370 during the nine month period ended November 30, 2006. General and administrative expenses are substantially lower than the previous year due to management changes. Within general and administrative costs; 1) travel, meals and entertainment totaled $8,472 during the nine month period ended November 30, 2007 and were $58,102 in the comparative period in the current year, 2) auto lease, repair and gasoline expenses were $11,258 during the nine month period ended November 30, 2007 and $33,543 during the nine month period ended November 30, 2006, 3) corporate fees and directors fees totaled $14,202 during the nine month period ended November 30, 2007 and $30,833 during the comparative period in the prior year 4) rent and insurance expenses were $28,406 in the prior nine month period and $28,943 in the current period, 5) communications costs including cellular service and land line were $18,884 in the prior nine month period down significantly to $271 in the current period, 6) investor relations costs of $nil during the nine month period ended November 30, 2007 and compared to $6,850 in the prior year,and 7) other miscellaneous costs totaled $25,752 during the prior nine month period and $9,916 during the nine month period ended November 30, 2007. 14 Professional fees were $1,479 during the current period down significantly from $285,598 during the comparative period in the prior year. The current quarter’s professional fees included legal costs of $6,089 and a credit of $4,609 of accrued audit fees. Accrued audit fees included an adjustment for an over accrual booked previously and the reversal of management fee income from a co-investor in American Racing. During the nine month period ended November 30, 2006, the Company incurred $50,000 in guarantee fees associated with two directors personally guaranteeing a $1,000,000 note payable and $65,519 in various professional consulting fees a portion ($50,514) of which was settled with 4,562,500 shares of the Company’s common stock. Amortization decreased from $1,292 during the nine month period ended November 30, 2006 to $1,145 during the current period. Interest expense during the nine month period ended November 30, 2007 was $83,893 and $188,256 in the prior year. The current year’s interest expense arises from 15% $700,000 promissory notes. The Company accounted for its investment in American Racing and Entertainment, LLC through the equity method during the nine month period ended November 30, 2006 and recorded $2,488,766 as its share of losses. In October 2006, the Company’s interest was reduced to 10% (5.4% today) and ceased using the equity method of accounting. In addition on October 23, 2006, the Company disposed of one half of its investment in American Racing for cash proceeds of $2,300,000. The carrying value of the interest sold was $2,632,751 and therefore the Company recorded a loss on disposal of $332,751. The Company disposed of 931,000 common shares of Baymount Incorporated during the nine month period ended November 30, 2006, for a gain of $41,302. The Company received net proceeds of $79,433 and the common shares had a cost base of $38,131. During the current year the Company disposed of its remaining investment in Baymount securities for net proceeds of $37,100 and recorded a gain on disposal of $7,550. The Company also accrued $180,822 as dividends on the Series A 8% Convertible Cumulative Preferred Stock during the nine month period ended November 30, 2007 and 2006. The Company recorded a net loss of $4,283,320 during the nine month period ended November 30, 2006 (less than $0.01 per share) compared to a net loss of $515,780 (also less than $0.01 per share) during the comparative period in the current year. Critical Accounting Policies and Estimates The discussion and analysis of results of operations and financial condition are based upon the financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Management evaluates the estimates on an on-going basis, including those related to bad debts, investments, customer accounts, intangible assets, income taxes, and contingencies and litigation. Management bases its estimates on historical experience and on various other assumptions that they believe to be reasonable under the circumstances, the 15 results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Note 2 of the "Notes to Financial Statements" of the Company’s Annual Audited Financial Statements includes a summary of the significant accounting policies and methods used in the preparation of the financial statements. The following is a brief description of the more significant accounting policies and methods the Company uses. Fair Value of Financial Instruments: Cash, accounts payable, accrued expenses, note payable and loans receivable are carried in the financial statements at amounts which approximate fair value. Investment: The Company’s investment consist of a membership interest in a private New York Limited Liability Company.The membership interest is recorded at cost.Any unrealized losses which are considered “other than temporary” are classified as realized losses through operations. Financial Condition During the nine month period ended November 30, 2007, total assets decreased from $824,877 to $755,823. The decrease is primarily the result of the disposal of the Company’s investment in Baymount securities. The Company carried its investment in Baymount at $42,796 at the beginning of the year. The most significant asset the Company is its American Racing investment, which it carries at $700,000 (unchanged since last fiscal year end). The Company’s liabilities increased from $1,551,925 at the beginning of the year to $1,903,397 at November 30, 2007. The increase is primarily a result of additional preferred dividends payable and additional amounts due to related parties. Accounts payable decreased from$252,474 at the beginning of the year to $220,623 at November 30, 2007. Due to related parties increased from $264,795 at February 28, 2007 to $397,140 at November 30, 2007. Amounts owed to related parties primarily represents unpaid amounts for services rendered to the Company by related parties. Amounts due to related parties are unsecured, non-interest bearing and have no specific repayment terms. The stockholders’ deficiency increased from $727,048 at February 28, 2007 to $1,147,574 at August 31, 2007. The increase is substantially attributable to an increase in the accumulated deficit arising from the $515,780 loss for the nine month period ended November 30, 2007. Liquidity and Capital Resources Operations were financed primarily through the disposal of marketable securities and common stock share subscriptions. During the nine month period ended November 30, 2007, the Company used $163,418 in cash from operating activities primarily as a result of operating losses and adjustments to working capital accounts. Cash provided by investing activities totaled $37,100 and represented proceeds received from the disposal of its remaining investment in Baymount securities. Cash provided by financing activities totaled $114,485 and represented common stock share subscriptions at $0.001 per share and a $5,985 increase in bank overdraft. The revenues of the Company during the nine month period ended November 30, 2007 were zero therefore did not play a significant role in financing operations. The Company in the past has financed operations through the issuance of restricted equity securities and has occasionally relied heavily on that practice. There can be no assurance that the Company’s ability to raise capital through private placements will continue. Management is hopeful that the future business direction of the Company will substantially decrease the history of operating losses and provide the ability to improve the Company’s liquidity.The Company will require additional capital over the next year in order to satisfy existing liabilities and to provide further capital contributions to its investments.Failure to obtain such capital could adversely impact the Company's operations and prospects. Off-balance sheet arrangements. The Company does not have any off balance sheet arrangements. Item 3. Controls and Procedures. As of the end of the period covered by this report, an evaluation was carried out under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures, as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934 (the “Exchange Act”). Based on their evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There have been no changes in the Company’s internal controls over financial reporting during the Company’s most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 16 PART II. Other Information Item 2.Unregistered Sales of Equity Securities. None. Item 3. Defaults Upon Senior Securities The Company did not pay dividends on its Series A preferred shares during the three month period ended November 30, 2007 but has accrued $380,000 up to and including November 30, 2007. Item 6.Exhibits Exhibit Document 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * (*) Filed with this Report. (Remainder of page left intentionally blank) 17 SIGNATURES In accordance with the registration requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: January 14, 2008 By: /s/ John G Simmonds Name: John G. Simmonds Title: President and Chief Executive Officer Date: January 14, 2008 By: /s/Gary N Hokkanen Name: Gary N. Hokkanen Title: Chief Financial Officer ( principal financial officer) 18 Exhibit Index Exhibit Document 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * (*) Filed with this Report. (Remainder of page left intentionally blank)
